DETAILED ACTION
Claims 1-9 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 27, 2020 and November 2, 2020 are being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 should include a reference to the methods used to determine the viscosity average polymerization degree and the degree of hydrolysis for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Fukuhara’239 et al. (WO 2013/115239 A1) in view of Saeki et al. (U.S. Patent 5,780,547 or JP 05-105702 A) and Fukuhara’116 et al. (EP 2 876 116 A1).
With regard to the limitations of claims 1-2 and 4-9, Fukuhara’239 discloses a dispersion stabilizer for suspension polymerization, whereby polymer particles of uniform diameter can be manufactured with minimal formation of coarse particles, and whereby polymer particles can be obtained having reduced blocking and scaling, as well as extremely superior plasticizer absorption properties and monomer removal properties. A dispersion stabilizer for suspension polymerization, containing a polyoxyalkylene-modified vinyl alcohol-based polymer (A) having a polyoxyalkylene group with 2 to 100 repeating units and 2-4 carbon atoms in an alkylene group in a side chain, the polyoxyalkylene modified vinyl alcohol-based polymer (A) having a viscosity average degree of polymerization of less than 500 and a degree of saponification 
	Fukuhara’239 recites that method using PVA having a saponification degree of 65 to 85 mol%, an average polymerization degree of 500 to 1000, and having an oxyalkylene group in the side chain as a dispersion stabilizer for suspension polymerization of vinyl compounds (claim 2).
	Also Fukuhara’239 exemplifies a PVOH with a viscosity average degree of polymerization of 300 and degree of hydrolysis of 74 mol.-% modified with 0.7 mol.-% of side chains derived from a polyoxyalkenyl allyl ether (example 12) wherein the polyoxyalkylene group is a polyoxyalkylene group represented by the following general formula (I):

    PNG
    media_image1.png
    95
    493
    media_image1.png
    Greyscale

(In the formula, R1 and R2 are both hydrogen atoms, or one of them is methyl group and the other is a hydrogen atom, and R3 and R4 are either one of a methyl
group or an ethyl group, and the other is hydrogen, R5 represents a hydrogen atom or an alkyl group having 1 to 8 carbon atoms, m and n represent the number of
repeating units of each oxyalkylene unit, and 1 ≦ m ≦ 50 and 1 ≦ n ≦ 50) (claim 2).
However Fukuhara’239 does not disclose polymers of vinyl alcohol that are modified at the same time with 0.01 mol% to 5 mol% of a polyoxyalkenyl side chain of formula I and 0.01 mol% to 0.5 mol% of the carbonyl unit of formula II. 

	The polyvinyl alcohol used as the dispersing stabilizer is usually prepared by polymerizing vinyl acetate in the presence of a chain transfer agent, such as an aldehyde, a ketone or the like, followed by hydrolyzing the obtained vinyl acetate polymer to provide a polyvinyl alcohol containing carbonyl group, and heat-treating the carbonyl group-containing polyvinyl alcohol in the presence of sodium acetate, preferably not more than 2% by weight of sodium acetate based on the polyvinyl alcohol, in an atmosphere having a specified oxygen concentration to introduce carboxyl groups into the polyvinyl alcohol. The production of the carbonyl group-containing polyvinyl alcohol is not limited to the above-mentioned process using chain transfer agents such as aldehydes or ketones. For example, carbonyl group-containing polyvinyl alcohols may be produced by heat-treating usual polyvinyl alcohols containing no carbonyl group. It is also known that polyvinyl alcohols produced in a usual manner 
With regard to the limitations of claims 1-2 and 4-9, Fukuhara’116 discloses a dispersion stabilizer for suspension polymerization of vinyl compounds comprising a vinyl alcohol polymer (A) which has a saponification degree of 30 mol% or more and less than 60 mol% and a viscosity-average polymerization degree (P) of more than 200 and less than 600, and has a terminal alkyl group having 6 to 18 carbon atoms, and in which a content of monomer units having an oxyalkylene group is 0.3 mol% or less and the relationship between the viscosity-average polymerization degree (P) and a modification rate (S)(mol%) of the alkyl group satisfies Formula (1). 

    PNG
    media_image2.png
    83
    586
    media_image2.png
    Greyscale

Thus, there can be provided a dispersion stabilizer for suspension polymerization with which, during suspension polymerization of vinyl compounds including vinyl chloride, even when it is used in a small amount, the absorbency of a plasticizer is high, resulting in easy processing and formation of coarse particles is little and the remaining monomer components can be easily removed (abstract, claims 1-7).
Therefore both prior arts of Saeki and Fukuhara’116 disclose the polymerization of vinyl acetate in the presence of a small amount of an aldehyde to produce PVAc with 
All of the above mentioned references are analogous arts because they are from the same field of endeavor concerning new modified-vinyl-based polymers.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate a small amount of carbonyl groups as chain terminals by carrying out the polymerization of vinyl acetate in the presence of an aldehyde within the claimed ranges as independently taught by Saeki and Fukuhara’116 in Fukuhara’239’s dispersion stabilizer for suspension polymerization in order to provide a dispersion aid for the suspension polymerization of vinyl chloride that is able to provide a PVC polymer of reduced particle size and narrower particle size distribution, and thus to arrive at the subject matter of instant claim 1.
It is noted that the comparative example 1, the only example on file that may be considered representative of the closest prior art, differs in more than one feature from the inventive examples, the comparison of Example 7 with Comparative Example 1 makes credible that the introduction of a small amount of terminal carbonyl groups in the polymer chain reduces the average particle size and narrows the particle size distribution of a PVC obtained in the presence of the modified PVOH.
In re Boesch and Slaney 205 USPQ 215 (CCPA 1980). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382: "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
It is noted that the comparative example 1, the only example on file that may be considered representative of the closest prior art, differs in more than one feature from the inventive examples, the comparison of Example 7 with Comparative Example 1 makes credible that the introduction of a small amount of terminal carbonyl groups in the polymer chain reduces the average particle size and narrows the particle size distribution of a PVC obtained in the presence of the modified PVOH.

polyoxyalkenyl monomer used to introduce the side chains is of formula Ill.
In the absence of any such comparison or otherwise convincing evidence for a technical effect due to the use of the compounds of formula Ill, the subject-matter of present claim 3 must be considered a mere alternative to that of claim 1. Since the compounds of formula Ill are commercially available (cf. Latemul PD-450 used in present example 1) it In the instant case the substitution of equivalent compounds In re Fount, 213 USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950), and a person skilled in the art would have found obvious to replace the allyl ether of Fukuhara’239 by a compound that the skilled person considers structurally similar and thus in principle equivalent to that used in Fukuhara’239 and is commercially available.
based on their recognized equivalency and with the reasonable expectation of success.   
The subject matter of present claim 4 differs from the closest prior art as
represented either by Fukuhara’239 in that the PVOH polymer comprises a small amount of carbonyl groups as end groups and in that part of these carbonyl groups are formyl groups. The comparison of examples 3 and 4 in the application shows that the polymers that comprise a small amount of formyl groups are perfect equivalents to the similar polymers that comprise carbonyl groups, but no formyl groups. Since the skilled person knows how to convert a part of the carbonyl terminal groups in formyl groups (paragraph [0040] of the application). 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable as obvious independently over and Taoka et al. (WO 2010/113569 A1) in view of Saeki et al. (U.S. Patent 5,780,547 or JP 05-105702 A) or Fukuhara’116 et al. (EP 2 876 116 A1).
The disclosure of Saeki and Fukuhara’s references resided in § 4 is incorporated herein by reference.   
With regard to the limitations of claims 1-2 and 4-9, Taoka discloses a dispersion stabilizer for the suspension polymerization of a vinyl compound, which comprises a polyoxyalkylene-modified vinyl alcohol polymer (A) that contains a polyoxyalkylene 

    PNG
    media_image3.png
    167
    773
    media_image3.png
    Greyscale

(In the formula, R1 represents a hydrogen atom or a methyl group: R2 represents a hydrogen atom or an alkyl group having 1 to 8 carbon atoms; and each of m and n represents the number of repeated oxyalkylene units, wherein m and n meet a requirement represented by the formulae: 1 ≤ m ≤ 10 and 3 ≤ n ≤ 20) (abstract).
Also Taoka exemplifies a PVOH with average degree of polymerization of 1030 and hydrolysis degree of 80% modified with 0.4 mol.-% of side chains derived from a polyoxyalkenyl vinyl ether of formula (I) (example 14).
However Taoke does not disclose polymers of vinyl alcohol that are modified at the same time with 0.01 mol% to 5 mol% of a polyoxyalkenyl side chain of formula I and 0.01 mol% to 0.5 mol% of the carbonyl unit of formula II. 

It is noted that the comparative example 1, the only example on file that may be considered representative of the closest prior art, differs in more than one feature from the inventive examples, the comparison of Example 7 with Comparative Example 1 makes credible that the introduction of a small amount of terminal carbonyl groups in the polymer chain reduces the average particle size and narrows the particle size distribution of a PVC obtained in the presence of the modified PVOH.
It is noted that the amount of the total mole number of monomer units of a polyoxyalkenyl side chain of formula I and the ratio of a mole number of the carbonyl unit of formula II are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382: "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."
prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
With regard to the limitations of claim 3, it is noted that the subject-matter of present claim 3 is further distinguished from Taoka’s teaching in that the
polyoxyalkenyl monomer used to introduce the side chains is of formula Ill.
In the absence of any such comparison or otherwise convincing evidence for a technical effect due to the use of the compounds of formula Ill, the subject-matter of present claim 3 must be considered a mere alternative to that of claim 1. Since the compounds of formula Ill are commercially available (cf. Latemul PD-450 used in present example 1) it In the instant case the substitution of equivalent compounds requires no express motivation, as long as the prior art recognize equivalency, In re Fount, 213 USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950), and a person skilled in the art would have found obvious to replace the allyl ether of Taoka by a compound that the skilled person considers structurally similar and thus in principle equivalent to that used in Taoka’s prior art and is commercially available based on their recognized equivalency and with the reasonable expectation of success.   
The subject matter of present claim 4 differs from the closest prior art as
represented by Taoka in that the PVOH polymer comprises a small amount of carbonyl groups as end groups and in that part of these carbonyl groups are formyl groups. The comparison of examples 3 and 4 in the application shows that the polymers that comprise a small amount of formyl groups are perfect equivalents to the similar polymers that comprise carbonyl groups, but no formyl groups. Since the skilled person 
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764